Citation Nr: 0816301	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the benefit sought on appeal.  
In August 2005 the Board returned the case for additional 
development and the case was subsequently returned to the 
Board for further appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development to ensure due process.  The veteran was 
afforded a hearing before a Veterans Law Judge at the RO in 
February 2005.  Since that time, the Veterans Law Judge who 
conducted the hearing has left the employment of the Board.  
The veteran was informed, in April 2008, that he had the 
right to another hearing if he should so choose.  In 
response, the veteran indicated that he wished to have an 
additional hearing before the BVA at the RO.  As such, the 
case is must be returned to the RO to afford the veteran such 
a hearing because he has the right to have the Veterans Law 
Judge who conducted the hearing participate in the final 
determination of his claim, which is no longer possible in 
this case 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



